78 N.J. Super. 504 (1963)
189 A.2d 458
REALTY SALES CORPORATION, A BODY CORPORATE OF THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
DANIEL PAYNE, SINGLE, ET AL., DEFENDANTS, AND THE TAX INVESTMENT CORPORATION OF NEW JERSEY, A BODY CORPORATE OF THE STATE OF NEW JERSEY, DEFENDANT-RESPONDENT. THE TAX INVESTMENT CORPORATION OF NEW JERSEY, A CORPORATION OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JAMES LEXINGTON CO., A CORPORATION OF NEW JERSEY, ET AL., DEFENDANTS, AND REALTY SALES CORPORATION, A CORPORATION OF NEW JERSEY, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued March 18, 1963.
Decided March 25, 1963.
Before Judges CONFORD, GAULKIN and KILKENNY.
Mr. Andrew Mainardi, Jr. argued the cause for appellant (Messrs. Mainardi & Mainardi, attorneys).
Mr. Saul A. Wittes argued the cause for respondent.
PER CURIAM.
The judgment will be affirmed for the reasons stated in the opinion of Judge Collester in the Chancery Division. 76 N.J. Super. 59 (Ch. Div. 1962). Appellant seeks to overcome the force of the opinion of the Court of Errors and Appeals in Absecon Land Co. v. Keernes, 101 N.J. Eq. 227 (E. & A. 1927), which is squarely contrary to its position, on the ground that the facts in that case, not reflected in the opinion of the court, indicate the ruling on the issue here in question to have been dictum. The argument does not impress us. The court undertook to decide the point, and we should respect its construction of the statute until the court of last resort decides otherwise.
Affirmed.